95 U.S. 232 (____)
INSURANCE COMPANY
v.
RODEL.
Supreme Court of United States.

*234 Mr. Samuel Knox for the plaintiff in error.
Mr. John D.S. Dryden, contra.
*237 MR. JUSTICE BRADLEY, after stating the case, delivered the opinion of the court.
We think there was no error in the ruling of the court below admitting evidence of the proofs of death, which had been served on the defendant. Of course, the company could not justly contend that it might arbitrarily object to the sufficiency of the proofs; but it had an undoubted right to demand and insist upon such proofs as the law would adjudge to be reasonable and satisfactory. The objection to those furnished was, that, whilst otherwise sufficient as proofs of the death of the insured, they disclosed at the same time a cause of death which exempted the company from liability; and hence could not be said to be sufficient proof of "the just claim of the assured" as well as of the death of Rodel. It requires but a moment's inspection of the policy to perceive that the clause in question, so far as it requires notice "of the just claim of the assured," had reference to her claim or title to the policy, and not to the justness of her cause of action thereon. This is the fair and natural interpretation of the words; but it is placed beyond question by the superadded words which follow in parenthesis.
The entire clause is, "due notice and satisfactory evidence of the death of the said Emil G. Rodel, and of the just claim of the assured (or proof of interest, if assigned or held as security)." As the question of interest in the policy is not now at issue, it only remains to inquire whether the proofs were sufficient in regard to the death of the insured. Of this, it seems to us, there can be no doubt. Proof of death was all that was required. This was given, and does not appear to have been objected to. If the proofs also disclosed facts of which the defendant could avail itself as a defence to an action on the policy, this would not derogate from the sufficiency of the proofs as proofs of death. But whilst the disclosure of such *238 facts might well suggest to the company the propriety of refusing payment and standing suit, it would be no bar to the bringing of a suit; otherwise, no suit could ever be brought until the parties had gone through an extra-judicial investigation resulting favorably to the assured.
The plaintiff next proceeded to examine witnesses respecting the condition of the deceased's mind at the time of his death; and the evidence is all spread upon the record. When the plaintiff rested, the defendant moved that the jury be instructed to render a verdict for the defendant on the ground that the evidence of the plaintiff was insufficient to sustain a recovery. This motion was also overruled, and an exception was taken. It is hardly necessary to say, that, if there was any evidence tending to prove that the deceased was insane when he took the poison which caused his death, the judge was not bound to, and indeed could not properly, take the evidence from the jury. The weight of the evidence is for them, and not for the judge, to pass upon. The judge may express his opinion on the subject, and in cases where the jury are likely to be influenced by their prejudices, it is well for him to do so; but it is entirely in his discretion. Drakely v. Gregg, 8 Wall. 242; Hickman v. Jones, 9 id. 197; Barney v. Schmeider, id. 248; Brown v. Lozalere, 44 Mo. 383; Roustong v. Railroad Company, 45 id. 236; McFarland v. Bellows, 49 id. 311; Consequa's Case, Pet. C.C. 225; M'Lanahan v. Universal Insurance Co., 1 Pet. 170; Tracy v. Swartwout, 10 id. 80; Gaines v. Dunn, 14 id. 322; Mitchell v. Harmony, 13 How. 131; 9 Pet. 541; 2 id. 137.
Whatever may be our opinion as to the weight of the evidence given by the plaintiff in this case, it cannot be disputed that there was at least some evidence of Rodel's insanity. Besides the tedious and painful details of his conduct, manner, and looks given by his wife and others, evincing great strangeness and total change in his manner, there is this positive testimony of his sister-in-law, Emma Millentz. To the question put to her by the court, "How did he look and act the last week?" she answered, "Well, I thought he looked like he was insane." The court asked her what she meant by that, why she thought so; to which she replied, "Because he used always to be so kind; when a person came he would get up, he was *239 always gallant and polite, and toward the last he looked straight before him,  staring straight before him; before, he was very pleasant and polite, but towards the last he would not notice anybody when they came in at all; also, he walked entirely different. He looked as if confused in his mind. He did not seem to know what to answer if any person asked him a question." And on cross-examination she said: "I mean by insane that he was crazy, and that he always looked straight before him, staring, and before that he had always been happy and joyful. I do not know what to say that I mean by `crazy.' The other symptoms of being insane or crazy which he manifested were that his whole appearance seemed to be changed, and in his personal habits he seemed to neglect himself. His hair was unkempt, standing on end, and in his attire he was untidy, whereas before he was very accurate in every thing. These are the only reasons I have for supposing that he was not in his right mind, and because he always looked so straight before him, staring."
Lewis Baum, another witness, a notary public, who saw Rodel almost every day, testifies that he came into his office about two o'clock of the day on which he died; and he adds: "The very moment he stepped in I was surprised in seeing him, having known him long before, and knowing that he had always been a very jovial and lively young man; good associate in company. He came in like he was in a great state of excitement. I did not know what it was, though. He had a little business with me, and then he left. Well, he looked to me a different man altogether; he was in a great state of excitement. His eyes looked  well, I cannot describe it now exactly, but he looked like a man who is out of his mind altogether." And on a rigid cross-examination he adhered to this view: "the impression he made on me was such that I said to myself,  the impression on me was that that man was not in his right mind."
Although such testimony from ordinary witnesses may not have great weight with experts, yet it was competent testimony, and expressed in an inartificial way the impressions which are usually made by insane persons upon people of ordinary under standing.
*240 We think there was no error in the refusal of the judge to give the instruction requested.
When the evidence was closed, the defendant's counsel proposed various instructions to the jury. We will pass over those which relate to the alleged insufficiency of notice and proof of death, which have been already considered, and those which were substantially adopted by the judge, or on which no errors have been assigned. The following request and another of substantially the same purport were refused; namely, that the plaintiff could not recover if the assured knew that the act which he committed would result in death, and deliberately did it for that purpose. An additional request was made to charge that a certain letter, written evidently under great excitement by Rodel to his wife on the day of his death, apprising her of his intention to destroy himself, and his reasons for so doing, based upon his pecuniary troubles and anticipated exposures, bore evidence of coolness and deliberation, and, of itself, afforded presumptive evidence of sanity at the time when it was written. This request was also refused.
The judge, after stating that the burden of proving the insanity of the deceased was on the plaintiff, charged the jury as follows: 
"It is not every kind or degree of insanity which will so far excuse the party taking his own life as to make the company insuring liable; to do this, the act of self-destruction must have been the consequence of insanity, and the mind of the deceased must have been so far deranged as to have made him incapable of using a rational judgment in regard to the act which he was committing. If he was impelled to the act by an insane impulse, which the reason that was left him did not enable him to resist, or if his reasoning powers were so far overthrown by his mental condition that he could not exercise his reasoning faculties on the act which he was about to do, the company is liable. On the other hand, there is no presumption of law, prima facie or otherwise, that self-destruction arises from insanity; and you will remember a great many jurors were excused from the panel because they thought the law was otherwise; therefore, you will bear in mind that there is no presumption, prima facie or otherwise, that self-destruction arises from insanity; and if you believe from the evidence that the deceased, although excited or angry or disturbed in mind, formed a *241 determination to take his own life, because in the exercise of his usual reasoning faculties he preferred death to life, then the company is not liable, because he died by his own hand within the meaning of the policy.
"If the insured, being in the possession of his ordinary reasoning faculties, from anger, pride, jealousy, or a desire to escape from the ills of life, intentionally takes his own life, the proviso attaches, and there can be no recovery; that is, he did die by his own act. If the death is caused by the voluntary act of the assured, he knowing and intending that his death shall be the result of his act, and when his reasoning faculties are so far impaired that he shall not be able to understand the moral character or the general nature, consequence, and effect of the act he is about to commit, or when he is impelled thereto by an insane impulse which he has not the power to resist, such death is not in the contemplation of the parties to the contract, and the insurer is liable."
The defendant's counsel excepted to the charge thus given.
This charge is in the very words of the charge sanctioned and approved by this court in the case of Life Insurance Company v. Terry, 15 Wall. 580, including an explanatory clause of the opinion of the court in that case. We see no reason to modify the views expressed by us on that occasion. We think, therefore, that there was no error in the charge as given. It follows that the judge properly refused the request to charge that the plaintiff could not recover if the insured knew that the act which he committed would result in death, and deliberately did it for that purpose. Such knowledge and deliberation are entirely consistent with his being, in the language of the charge, "impelled by an insane impulse, which the reason that was left him did not enable him to resist;" and are, therefore, not conclusive as to his responsibility or power to control his actions.
The omission to charge as requested, with regard to the letter written by Rodel, is subject to the same considerations, and may be dismissed with only this further remark: that persons of most decided insanity often exhibit consistency of purpose, coolness, and even great ingenuity in the pursuit of some insane object to which they are impelled by the diseased condition of mind with which they are afflicted. An inspection of the letter, however, shows that it is pervaded by a very abnormal degree of excitement; and we think the judge did quite right, *242 even on this ground, to decline the unqualified instruction which was requested in relation to it.
This disposes of all the errors assigned by the plaintiffs in error, and our conclusion, therefore, is, that the judgment of the Circuit Court must be affirmed; and it is
So ordered